DETAILED ACTION
Specification
The amendments to the Abstract are acceptable (p. 1 of Applicants’ reply filed on May 20, 2021).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on May 20, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the claims, and
		(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.


Allowable Subject Matter
Claims 11-13 and 15-20 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The drive apparatus as claimed in independent Claim 12 including: 
				 the motor shaft includes: Application No. 16/323,633 May 20, 2021 Reply to the Office Action dated March 19, 2021 
					Page 4 of 8a first through hole to connect the second oil passage to an outer circumferential surface of the motor shaft; 
				the outer cover includes: 
					the first oil passage is defined in the stopper body” is not shown or rendered over the prior art of record.  Claims 12-13 and 15-20 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited reference shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure:
		US10916992 – discloses a drive device also by the same inventor and assignee as the instant application having similar features as the instant invention, but does not have the features recited in the Reasons for Allowance section described above.  US10916992 was published after the filing date of the instant application.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday May 25, 2021

/Mary Davis/Primary Examiner, Art Unit 3746